UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 24, 2017 Property Management Corporation of America (Exact name of registrant as specified in its charter) Delaware 333-196503 46-4600326 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Unit A, 19/F, Times Media Centre 133 Wan Chai Road, Wan Chai, Hong Kong (Address of Principal Executive Offices) - Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐
